Citation Nr: 1503210	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  05-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The most recent Board decision in June 2013 denied the Veteran's claim for an increased initial rating for his PTSD, and remanded the issue of TDIU.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The Board notes that the JMR did not wish to disturb the portion of the June 2013 Board decision which remanded the Veteran's claim for TDIU.  While a claim for TDIU may be bifurcated from a claim for increase, in the instant appeal doing so offers no benefit to the Veteran, and would fail to fully and sympathetically develop the Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Therefore, pursuant to Rice, the Board will consider entitlement to a TDIU as part and parcel of the Veteran's claim for an increased evaluation for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (a claim for a TDIU is considered part and parcel of the claim for increase for the underlying disability or disabilities).

In January 2012 the Veteran's submitted a waiver of the right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   In reviewing this case, the Board has not only reviewed the physical claims file, but also the file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran was last afforded an examination for his PTSD in November 2011.  The Veteran was assigned a GAF score of 60 and found to have mild to moderate symptoms controlled by medication.  The Veteran did not have other psychiatric disorders diagnosed.   VA psychiatry outpatient notes from December 2011, indicate that the Veteran was seen both for his PTSD and his depression.  The Veteran was again seen for PTSD and depression in May 2012.  In September 2012 the Veteran stated that he had nightmares nearly every other night, as opposed to occasionally, and was assigned a GAF of 50.  Given that medical evidence shows a worsening of the Veteran's PTSD a new examination should be provided.  

The Veteran has alleged he is unable to work.  The Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate the TDIU claim.

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his PTSD dated since September 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate examination regarding his claim for an increased rating for PTSD. The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

a.  The examiner is asked to assess the current overall impact of the Veteran's PTSD on social and occupational functioning.  The examiner is asked to describe all symptoms caused by the service-connected PTSD.

b.  The examiner is asked opine on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (PTSD, residuals of gunshot wound to the left elbow region, tinnitus, residuals of a right wrist fracture, hearing loss, scar to neck and face, fragment wounds to the ears, and hemorrhoids).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

 The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

3.  Thereafter, readjudicate the claim for an increased initial rating for PTSD, and TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

